Citation Nr: 1639225	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for burn scar of the right arm.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984, and from January 1986 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is now with the RO in Chicago, Illinois.  

The Board notes that in a March 2013 rating decision, the RO increased the Veteran's rating for hemorrhoids to 10 percent.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Additionally, the Veteran has filed a timely notice of disagreement (NOD) in April 2016 with regards to the February 2016 RO rating decision that denied his claims for entitlement to service connection for sleep apnea and a total disability rating based on individual unemployment (TDIU).  The RO responded in April 2016 indicating its receipt of the Veteran's NOD and that it was processing these matters.  For this reason, the Board will not address those issues at this time.  

The Veteran testified before the undersigned Veteran's Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

With regards to the claims for increased ratings for hemorrhoids and scar of the right arm, the Veteran was last provided VA examinations in June 2011.  Additionally, during the June 2016 Board hearing before the undersigned, the Veteran testified that he still experienced bleeding hemorrhoids and was diagnosed with anemia that he asserts is due to the hemorrhoids.  With regard to the scars of the right arm, the Veteran testified that he has continued to have limitation of motion due to the scars.  As more than five years have passed since those examinations and as the Veteran's testimony during the June 2016 hearing before the undersigned suggested worsening of both conditions, the Board finds that more current VA examinations are needed to properly rate the current severity of the service connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination too remote for rating purposes cannot be considered contemporaneous).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records for the Veteran with the claims file, to include treatment records from the VA Medical Center in Palm Beach, Florida.

2.  Then, schedule the Veteran for a VA examination to evaluate the current nature and severity of the hemorrhoid disorder.  The examiner must review the claims file and should note that review in the report.   The examiner should specifically determine whether the Veteran has anemia and, if so, whether the anemia is secondary to his hemorrhoid disorder.

3.  Then, schedule the Veteran for a VA examination to ascertain the current nature and severity of the residuals of a burn scar of the right arm.  The examiner must review the claims file and should note that review in the report.  All indicated studies, to include range of motion measurements, should be performed.  The examiner should identify all symptoms and impairment associated with the residuals of the burn scars of the right arm, noting their frequency and severity of symptoms and the size and characteristics of the scars found.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

